Affirmed as modified; Opinion Filed April 22, 2019.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-01046-CV

                        DANIEL JASON MORRIS, Appellant
                                     V.
                 KRISHA MARIE VALK MORRIS SHOCKLEY, Appellee

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-15-12962

                             MEMORANDUM OPINION
                          Before Justices Myers, Molberg, and Carlyle
                                   Opinion by Justice Myers
       This case involves a suit to enforce a divorce decree. Daniel Jason Morris appeals the trial

court’s summary judgment in favor of Krisha Marie Valk Morris Shockley. Morris brings two

issues contending the trial court erred by granting Shockley’s motion for summary judgment

because the summary judgment motion was a collateral attack on the divorce decree, and he brings

one issue contending the trial court erred by denying Morris’s objections to the affidavit of Don

Valk, Shockley’s father. Besides these stated issues, Morris also contends the trial court erred by

granting Shockley’s no-evidence motion for summary judgment because he presented some

evidence supporting the element of his cause of action challenged by Shockley, and he also

contends the trial court erred by awarding Shockley her attorney’s fees. We conclude the trial

court properly granted Shockley’s no-evidence motion for summary judgment but that the trial
court erred by awarding costs and attorney’s fees for collection and enforcement of the judgment.

Accordingly, we modify the judgment in part and affirm the judgment as modified.

                                         BACKGROUND

        Shockley and Morris were married in 2003. Shockley’s father, Valk, purchased, built, and

operated self-storage facilities. Morris worked with Valk to build some of Valk’s self-storage

facilities, including one on Highway 67 in Duncanville.

        Shockley and Morris were divorced in 2011. The divorce decree contained the following

provision:

        Future Property Interests

                Should Petitioner’s father, Don Valk, sale [sic] the storage facility located
        at 303 E. Hwy. 67, Duncanville, Texas, the parties agree and IT IS ORDERED that
        the net proceeds from the sale of the aforementioned property shall be as follows,
        34% to Don Valk; 33% to KRISHA MARIE VALK MORRIS [Shockley]; and 33%
        to DANIEL JASON MORRIS.

Although this provision in the divorce decree purported to state that Shockley and Morris had an

interest in the net proceeds from a future sale of the Duncanville facility, Valk owned the facility,

and he did not sign and was not a party to the divorce decree. Shockley and Morris did not have

a written agreement with Valk giving them an interest in the net proceeds from a future sale of the

facility.

        In 2015, Valk entered into an agreement to sell twenty-four self-storage facilities, including

the Duncanville facility, to Extra Space Storage for approximately $192.9 million. Part of the

compensation was not in cash but consisted of about 1.5 million “OP Units.”

        While the sale was pending, Morris’s attorney sent a letter to Shockley and Valk stating,

“Mr. Valk had promised Mr. Morris 33% of the proceeds from sale of the Property as consideration

for Mr. Morris’s assistance in constructing mini storage facilities.” The attorney asked to know

the date of the sale and inquired whether Valk intended to keep his promise to Morris. The attorney


                                                 –2–
attached a copy of a motion to enforce the divorce decree he intended to file if Valk did not agree

to share the proceeds with Morris. The motion to enforce requested an injunction barring the sale

until Valk and Shockley agreed to share the proceeds as required by the divorce decree. Valk’s

attorney replied to Morris’s attorney, stating that Valk owned the property and that neither Morris

nor Shockley or their entities had any right, entitlement, or interest in the property. A few days

later, Valk’s attorney wrote back to Morris’s attorney stating that if Morris intended to litigate

Morris’s claim for the proceeds of the Duncanville facility, then Valk would “withdraw this

property from the sale and seek to resolve Mr. Morris’ claims through litigation.” Morris’s

attorney responded that he had not been authorized to file suit on behalf of Morris.

       The sale, including the Duncanville facility, closed on April 14, 2015, and Valk received

all the consideration for the transaction.

       In July 2015, Morris filed a motion to enforce the divorce decree asking the court to enter

an order awarding him “33% of all net proceeds from any sale” of the Duncanville facility.

       In 2016, Valk conveyed some of the OP Units he received in the sale to each of his three

children. Shockley received 55,133 of the OP Units on February 1, 2016. Morris then filed a

supplemental motion to enforce the divorce decree asking the court to order Shockley “to turn over

50% of all proceeds received by her in connection with the sale of” the Duncanville facility.

Shockley filed a motion for summary judgment asserting Morris had no evidence that she

“breached a contractual obligation imposed upon her by the Provision” in the divorce decree. She

also asserted numerous other grounds for summary judgment, including that the sale proceeds were

not assets of the marriage, that she and Morris had no interest in the sale proceeds at the time of

the divorce, and there was no conveyance of a future interest in the sale proceeds. The trial court

granted Shockley’s motion for summary judgment without specifying the ground, and the court

ordered that Morris take nothing.

                                               –3–
                                   SUMMARY JUDGMENT

          Morris contends the trial court erred by granting Shockley’s no-evidence motion for

summary judgment. Rule 166a(i) provides that a party “may move for summary judgment on the

ground that there is no evidence of one or more essential elements of a claim or defense on which

an adverse party would have the burden of proof at trial.” TEX. R. CIV. P. 166a(i). We review a

no-evidence summary judgment under the same legal sufficiency standard used to review a

directed verdict. See TEX. R. CIV. P. 166a(i); Flood v. Katz, 294 S.W.3d 756, 762 (Tex. App.—

Dallas 2009, pet. denied). Thus, we must determine whether the nonmovant produced more than

a scintilla of probative evidence to raise a fact issue on the material questions presented. See

Flood, 294 S.W.3d at 762. When analyzing a no-evidence summary judgment, “we examine the

entire record in the light most favorable to the nonmovant, indulging every reasonable inference

and resolving any doubts against the motion.” Sudan v. Sudan, 199 S.W.3d 291, 292 (Tex. 2006)

(per curiam) (quoting City of Keller v. Wilson, 168 S.W.3d 802, 823 (Tex. 2005)). A no-evidence

summary judgment is improperly granted if the nonmovant presented more than a scintilla of

probative evidence to raise a genuine issue of material fact. King Ranch, Inc. v. Chapman, 118
S.W.3d 742, 751 (Tex. 2003). “More than a scintilla of evidence exists when the evidence rises

to a level that would enable reasonable, fair-minded persons to differ in their conclusions.” Id.

(quoting Merrell Dow Pharms., Inc. v. Havner, 953 S.W.2d 706, 711 (Tex. 1997)). “Less than a

scintilla of evidence exists when the evidence is ‘so weak as to do no more than create a mere

surmise or suspicion’ of a fact.” Id. (quoting Kindred v. Con/Chem, Inc., 650 S.W.2d 61, 63 (Tex.

1983)).

          In reviewing a motion for summary judgment, evidence favorable to the nonmovant will

be taken as true. In re Estate of Berry, 280 S.W.3d 478, 480 (Tex. App.—Dallas 2009, no pet.).

The court indulges every reasonable inference in favor of the nonmovant and resolves all doubts


                                              –4–
in favor of the nonmovant. City of Keller v. Wilson, 168 S.W.3d 802, 824 (Tex. 2005). We review

a summary judgment de novo to determine whether a party’s right to prevail is established as a

matter of law. Tex. Workforce Comm’n v. Wichita Cty., 548 S.W.3d 489, 492 (Tex. 2018). When

the trial court does not specify the grounds for its ruling, we affirm the summary judgment if any

of the summary judgment grounds are meritorious. Merriman v. XTO Energy, Inc., 407 S.W.3d
244, 248 (Tex. 2013).

              WHETHER SHOCKLEY BREACHED THE DIVORCE DECREE

       Shockley’s no-evidence motion for summary judgment asserted Morris had no evidence

Shockley “breached a contractual obligation imposed upon her by the Provision” or that she

“engaged in any action or failed to take any action which may be construed as a failure to perform

a promise.”

       Morris argues he presented some evidence Shockley breached the provision in the decree

because “[u]ndisputed summary judgment evidence . . . established that [Shockley] received

proceeds from the Property. Daniel did not.”

       Morris’s theory of the case is that under the provision in the decree, Morris and Shockley

were required to share equally any net proceeds they received from the sale of the Duncanville

facility. We conclude Morris failed to present any summary judgment evidence in at least two

areas. First, Morris presented no evidence that there were any net proceeds resulting from the sale

of the Duncanville facility. Second, Morris presented no evidence that Shockley was obligated by

the provision to transfer any OP Units to Morris.

       To prove Shockley violated the provision by not transferring any OP Units to him, Morris

had to present some evidence that there were “net proceeds” from the sale of the Duncanville

facility. “Net proceeds” are “[t]he amount received in a transaction minus the costs of the

transaction (such as expenses and commissions).” Net Proceeds, BLACK’S LAW DICTIONARY (10th


                                               –5–
ed. 2014); see also Burlington Resources Oil & Gas Co. LP v. Tex. Crude Energy, LLC, 2019 WL
983789, at *8 (Tex. Mar. 1, 2019) (“We have previously interpreted a ‘net proceeds’ royalty

provision to authorize deduction of post-production costs.”). Thus to prove the existence of “net

proceeds” from the sale of the Duncanville facility, Morris had to prove that the amount of revenue

from the sale of the facility exceeded the amount of the deductible costs, such as commissions,

debt secured by the property, etc.

        Morris presented evidence that the twenty-four facilities sold for $192.9 million, but he

presented no evidence of how much of that sum was attributable to the sale of the Duncanville

facility. Morris states that the sale price divided by the twenty-four facilities is about $8 million

per facility. However, there is no evidence that Valk and Extra Space determined the price in that

manner. The evidence shows the facilities did not have the same number of storage units.

Shockley testified that the Duncanville facility, with 490 storage units, was one of the smaller

facilities and that the largest facilities had over a thousand storage units. Given the difference in

size of the facilities, we decline to presume that Valk and Extra Space assigned equal value to the

facilities.

        Even if Morris had presented some evidence of the sale price of the Duncanville facility,

Morris presented no evidence of the amount of costs, expenses, and other items that should be

deducted from the sale price of the Duncanville facility to determine the amount of net proceeds.

Morris presented evidence that when Valk was negotiating with the former owner of the property

to purchase the raw land, Valk offered to pay $400,000 cash. Shockley testified Valk paid “three

something” for the land. However, there is no evidence of the actual purchase price, whether any

money was borrowed to purchase the land, the cost of building the storage facility on the land,

whether any of the building cost was financed, whether any debt remained, or what other expenses,

commissions, etc. should be deducted to determine net proceeds from the sale of the property. We

                                                –6–
have previously determined that evidence of gross revenue, by itself, is no evidence of net profits.

See Hoss v. Alardin, 338 S.W.3d 635, 654 (Tex. App.—Dallas 2011, no pet.). The same reasoning

applies in this case—evidence that there may have been proceeds attributable to the sale of the

Duncanville facility is no evidence that there were net proceeds from the sale.

          Morris also presented no evidence that Shockley was under an obligation to transfer any

OP Units to him. Morris argues the divorce decree required that he and Shockley share equally

any net proceeds they received from the sale of the Duncanville facility. But that is not what the

decree provides. The decree states the division of the net proceeds “shall be as follows, 34% to

Don Valk, 33% to Krisha Marie Valk Morris [Shockley], and 33% to Daniel Jason Morris.” The

order does not require Shockley to deliver half of any net proceeds she receives to Morris. Instead,

it gives her the right to receive up to one-third of the net proceeds. The decree did not expressly

require Shockley to transfer any net proceeds to Morris. But even if that requirement is implicit,

Shockley would not have had any obligation to do so until she had received more than her one-third

share of the net proceeds. Morris presented no evidence of the amount of the net proceeds realized

from the sale of the Duncanville facility. Therefore, he also failed to present evidence that

Shockley received more than one-third of the total net proceeds from the sale of the Duncanville

facility.

          We conclude Morris presented no evidence that Shockley did not comply with the divorce

decree.     We overrule Morris’s argument that the trial court erred by granting Shockley’s

no-evidence motion for summary judgment.

                               MORRIS’S REMAINING ISSUES

          Morris’s first and second issues contend that Shockley’s motion for summary judgment

was a collateral attack on the divorce decree. These issues were directed at Shockley’s other

grounds for summary judgment. Morris’s argument that the motion for summary judgment was a


                                                –7–
collateral attack on the divorce decree did not apply to Shockley’s summary judgment ground that

Morris had no evidence she failed to comply with the divorce decree. Accordingly, we do not

reach Morris’s first and second issues. See TEX. R. APP. P. 47.1.

       Although not presented in one of his stated issues on appeal, Morris argues the trial court

erred by denying his objections to Valk’s affidavit. In a no-evidence motion for summary

judgment, the burden is on the nonmovant to produce evidence in support of its claims or defenses;

the movant has no burden to present evidence in support of the motion. See TEX. R. CIV. P. 166a(i)

(trial court must grant no-evidence motion for summary judgment “unless the respondent produces

summary judgment evidence raising a genuine issue of material fact”); Merriman, 407 S.W.3d at

248 (nonmovant has burden to produce evidence raising a genuine issue of material fact). Valk’s

affidavit had no effect on the question of whether Morris presented any evidence that Shockley

did not comply with the divorce decree. Therefore, the trial court’s denial of Morris’s objections

cannot have resulted in an improper judgment. Accordingly, Morris has not shown the trial court’s

denial of Morris’s objections to Valk’s affidavit was reversible error. See TEX. R. APP. P.

44.1(a)(1) (judgment may not be reversed on appeal for error of law unless court of appeals

determines the error “probably caused the rendition of an improper judgment”).

       Morris also argues the trial court erred by awarding Shockley her attorney’s fees. The trial

court awarded Shockley attorney’s fees of $24,375.00 and costs of $996.05, plus post-judgment

interest. A trial court may award costs and reasonable attorney’s fees in a proceeding for

enforcement of a divorce decree under chapter 9, subchapter A of the Family Code, which includes

this lawsuit. See TEX. FAM. CODE ANN. §§ 9.013 (costs), 9.014 (attorney’s fees). We review a

trial court’s decision to award or deny attorney’s fees under section 9.014 for an abuse of

discretion. Collins v. Moroch, 339 S.W.3d 159, 166 (Tex. App.—Dallas 2011, pet. denied).




                                               –8–
           Morris asserts the trial court abused its discretion by awarding Shockley her attorney’s

fees. He argues the award of attorney’s fees was not in the interest of justice1 in this case because

Shockley and Valk “creatively structured a transaction to commit a fraud on the court, [and]

[Morris’s] enforcement action sought to enforce the decree as intended by the parties at the time

of its execution.” However, Morris produced no evidence that Shockley violated the divorce

decree. Accordingly, we conclude the trial court did not abuse its discretion by awarding Shockley

her attorney’s fees under section 9.014.

           Morris also argues the trial court erred by awarding Shockley all her “reasonable and

necessary attorney’s fees, costs, writs and processes as may be necessary in the enforcement and

collection of this Judgment.” Morris objected to this award in the trial court. In Riley v. Riley, we

concluded that the trial court abused its discretion by awarding in a judgment the costs, including

attorney’s fees, for enforcement or collection of that judgment. See Riley v. Riley, No. 05-17-

00385-CV, 2018 WL 1790067, at *6 (Tex. App.—Dallas Apr. 16, 2018, no pet.) (mem. op.).

Sections 9.013 and 9.014 permit awards of costs and attorney’s fees for a proceeding to enforce a

divorce decree under chapter 9, subchapter A of the Family Code. The only relief awarded to

Shockley was her costs and attorney’s fees. Any action to enforce the award of costs and attorney’s

fees would not be “a proceeding to enforce a property division under” subchapter A, chapter 9 of

the Family Code (costs) or “a proceeding under” that subchapter (attorney’s fees). See FAM. §§

9.013, .014. Moreover, Shockley presented no evidence of what these costs and fees would be.

See Riley, 2018 WL 1790067, at *6.




      1
         Morris argues the award of attorney’s fees under section 9.014 must be “in the interest of justice,” citing Drabek v. Cavazos,
No. 13-14-00063-CV, 2014 WL 4402501, at *3 (Tex. App.—Corpus Christ–Edinburg Aug. 29, 2014, pet. denied) (mem. op.). The court in Drabek
made no such statement. Instead, what the court of appeals said was, “We have broad discretion to remand the issue of attorneys’ fees in the interest
of justice.” The court did not state that the trial court’s award of attorney’s fees had to be in the interest of justice. However, even if the award of
attorney’s fees must be in the interest of justice, we conclude Morris failed to establish the trial court abused its discretion by awarding attorney’s
fees that were not in the interest of justice.

                                                                         –9–
       We conclude the trial court erred by awarding Shockley her “reasonable and necessary

attorney’s fees, costs, writs and processes as may be necessary in the enforcement and collection

of this Judgment.”

                                        CONCLUSION

       We modify the trial court’s judgment to delete the award of “attorney’s fees, costs, writs,

and processes as may be necessary in the enforcement and collection of this Judgment,” and we

affirm the judgment as modified.




                                                 /Lana Myers/
                                                 LANA MYERS
                                                 JUSTICE

171046F.P05




                                              –10–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 Daniel Jason Morris, Appellant                      On Appeal from the 256th Judicial District
                                                     Court, Dallas County, Texas
 No. 05-17-01046-CV         V.                       Trial Court Cause No. DF-15-12962.
                                                     Opinion delivered by Justice Myers.
 Krisha Marie Valk Morris Shockley,                  Justices Molberg and Carlyle participating.
 Appellee

    In accordance with this Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

       The following provision is DELETED: “IT IS FURTHER ORDERED,
       AJUDGED AND DECREED THAT Krisha Marie Valk Morris Shockley is
       entitled to recover from Petitioner, Daniel Jason Morris, all of Krisha Marie Valk
       Morris Shockley’s reasonable and necessary attorney’s fees, costs, writs, and
       processes as may be necessary in the enforcement and collection of this
       Judgment.”

It is ORDERED that, as modified, the judgment of the trial court is AFFIRMED.

        It is ORDERED that appellee Krisha Marie Valk Morris Shockley recover her costs of
this appeal from appellant Daniel Jason Morris.


Judgment entered this 22nd day of April, 2019.




                                              –11–